                       UNITED STATES DISTRICT COURT                     11/12/2019
                           DISTRICT OF MONTANA
                              HELENA DIVISION


UNITED STATES OF AMERICA,                             CV-19-006-H-SEH

                    Plaintiff,                                ORDER

vs.

KEILAN BRETT FRANKLIN,
ARIELLE ROSE COWSER,

                    Defendant.




      IT IS HEREBY ORDERED that treats, meals and/or lodging be provided for

the jurors in the above entitled case.

      DATED this 12th day of November, 2019.




                                         United States District Judge
